 
 
IB 
Union Calendar No. 470 
108th CONGRESS 2d Session 
H. R. 4588 
[Report No. 108–758] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Hinojosa (for himself, Mr. Reyes, Mr. Rodriguez, Mr. Bonilla, and Mr. Ortiz) introduced the following bill; which was referred to the Committee on Resources 
 
 
October 7, 2004 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 16, 2004 
 
A BILL 
To amend the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2000 to authorize additional projects and activities under that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2004. 
2.Authorization of additional projects and activities under the lower rio grande water conservation and improvement program 
(a)Additional projectsSection 4(a) of the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public Law 106–576; 114 Stat. 3067) is amended by adding at the end the following: 
 
(20)In Cameron County, Texas, Bayview Irrigation District No. 11, water conservation and improvement projects as identified in the March 3, 2004, engineering report by NRS Consulting Engineers at a cost of $1,425,219. 
(21)In the Cameron County, Texas, the Brownsville Irrigation District, water conservation and improvement projects as identified in the February 11, 2004 engineering report by NRS Consulting Engineers at a cost of $722,100. 
(22)In the Cameron County, Texas Harlingen Irrigation District No. 1, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $4,173,950. 
(23)In the Cameron County, Texas, Cameron County Irrigation District No. 2, water conservation and improvement projects as identified in the February 11, 2004 engineering report by NRS Consulting Engineers at a cost of $8,269,576. 
(24)Braden, Inc. at a cost of $5,607,300. 
(25)In the Cameron County, Texas, Adams Gardens Irrigation District No. 19, water conservation and improvement projects as identified in the March, 2004 engineering report by Axiom-Blair Engineering at a cost of $2,500,000. 
(26)In the Hidalgo and Cameron Counties, Texas, the Hidalgo and Cameron Counties Irrigation District No. 9, water conservation and improvement projects as identified by the February 11 engineering report by NRS Consulting Engineers at a cost of $8,929,152. 
(27)In the Hidalgo and Willacy Counties, Texas, Delta Lake Irrigation District, water conservation and improvement projects as identified in the March, 2004 engineering report by Axiom-Blair Engineering at a cost of $8,000,000. 
(28)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 2, a water conservation and improvement project identified in the engineering reports attached to a letter dated February 11, 2004, from the district’s general manager, at a cost of $5,312,475. 
(29)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 1, water conservation and improvement projects identified in an engineering report dated March 5, 2004 by Melden and Hunt, Inc. at a cost of $5,595,018. 
(30)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 6, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $3,450,000. 
(31)In the Hidalgo County, Texas Santa Cruz Irrigation District No. 15, water conservation and improvement projects as identified in an engineering report dated March 5, 2004 by Melden and Hunt at a cost of $4,609,000. 
(32)In the Hidalgo County, Texas, Engelman Irrigation District, water conservation and improvement projects as identified in an engineering report dated March 5, 2004 by Melden and Hunt, Inc. at a cost of $2,251,480. 
(33)In the Hidalgo County, Texas, Valley Acres Water District, water conservation and improvement projects as identified in an engineering report dated March, 2004 by Axiom-Blair Engineering at a cost of $500,000. 
(34)In the Hudspeth County, Texas, Hudspeth County Conservation and Reclamation District No. 1, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $1,500,000. 
(35)In the El Paso County, Texas, El Paso County Water Improvement District No. 1, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $10,500,000. 
(36)In the Hidalgo County, Texas, Donna Irrigation District, water conservation and improvement projects identified in an engineering report dated March 22, 2004 by Melden and Hunt, Inc. at a cost of $2,500,000. 
(37)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 16, water conservation and improvement projects identified in an engineering report dated March 22, 2004 by Melden and Hunt, Inc. at a cost of $2,800,000. 
(38)The United Irrigation District of Hidalgo County water conservation and improvement projects as identified in a March 2004 engineering report by Sigler Winston, Greenwood and Associates at a cost of $6,067,021.. 
(b)Inclusion of activities to conserve water or improve supply; transfers among projectsSection 4 of such Act (Public Law 106–576; 114 Stat. 3067) is further amended by redesignating subsection (c) as subsection (e), and by inserting after subsection (b) the following: 
 
(c)Inclusion of activities to conserve water or improve supplyIn addition to the activities identified in the engineering reports referred to in subsection (a), each project that the Secretary conducts or participates in under subsection (a) may include any of the following: 
(1)The replacement of irrigation canals and lateral canals with buried pipelines. 
(2)The impervious lining of irrigation canals and lateral canals. 
(3)Installation of water level, flow measurement, pump control, and telemetry systems. 
(4)The renovation and replacement of pumping plants. 
(5)Other activities that will result in the conservation of water or an improved supply of water. 
(d)Transfers among projectsOf amounts made available for a project referred to in any of paragraphs (20) through (38) of subsection (a), the Secretary may transfer and use for another such project up to 10 percent.. 
3.Reauthorization of appropriations for lower rio grande constructionSection 4(e) of the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public Law 106–576; 114 Stat. 3067), as redesignated by section 2(b) of this Act, is further amended by inserting before the period the following: for projects referred to in paragraphs (1) through (19) of subsection (a), and $42,356,145 (2004 dollars) for projects referred to in paragraphs (20) through (38) of subsection (a). 
 
 
October 7, 2004 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
